DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 01/19/22 have been fully considered but they are not
persuasive as explained in the new rejection below.
4.	Claim 7 was previously marked allowable in the previous office action and the allowable subject matter was moved into claim 1.  However, upon further search and consideration, prior art was found and is presented below that anticipates the partitions having an undulating profile.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano U.S. Publication No. (20120064288) in view of Lindwer U.S. Patent No. (5032134).
Regarding Claim 1, Nakano discloses a medullary rod (Figure 22A#2) of a joint endoprosthesis for placement in the medullary channel of a long bone comprised by the joint in question, comprising:
a peripheral wall (Figure 22A#20), defining the outer shape of the medullary rod, and inwardly delimiting a hollow space; and
a plurality of first partitions (Figure 22A#21), generally parallel to one another, extending between an inner side of the medullary rod located along the inner edge of the long bone after implantation, and an outer side of the medullary rod located along the outer edge of the long bone after implantation, each of these first partitions being integral with the peripheral wall at the inner and outer sides of the medullary rod but does not disclose the first partitions having an undulating profile (Figure 1). 
Lindwer teaches a joint prosthesis where the first partitions have an undulating profile (Figure 3#18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakano in view of Lindwer to have the first partitions having an undulating profile in order to receive fasting means (Column 3, lines 15-20), since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In this case, changing the profile of the partitions to an undulating profile it would be a simple change in shape and have critical difference to the operation of the device this is made evident furthermore due to applicant interchangeably also using a planar profile. See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Lindwer (MPEP 2144.04, IV, B). 
Regarding Claim 2, Nakano discloses the medullary rod (Figure 22A#2) according to claim 1, wherein the peripheral wall has a thickness of about 0.5 to 2 mm (Paragraph [0115] lines 2-4, 0.6mm is in between 0.5 and 2 mm, given that the partitions are integral with the peripheral wall).
Regarding Claim 3, Nakano discloses the medullary rod (Figure 22A#2) according to claim 1, wherein each partition has a thickness of about 0.5 to 1.5 mm (Paragraph [0115] lines 2-4, 0.6mm is in between 0.5 and 2 mm).
Regarding Claim 4, Nakano discloses the medullary rod (Figure 22A#2) according to claim 1, wherein in a space between the partitions is from about 1 to 2 mm (Paragraph [0130] lines 6-7).
Regarding Claim 5, Nakano discloses the medullary rod according to claim 1, wherein the number of partitions is from 4 to 6 partitions on a medullary rod intended for a small patient and from six to ten partitions on a medullary rod intended for a large patient. (It is obvious to one of ordinary skill that a large patient would have larger bone width and therefore require more partitions than a smaller patient). 
Regarding Claim 6, Nakano discloses the medullary rod according to claim 1, wherein the partitions are planar (Figure 23A, #21).
Regarding Claim 8, Nakano discloses the medullary rod according to claim 1, further comprising a plurality of second partitions (See figure 23A below), generally parallel to one another, having a different orientation from that of said first partitions and intersecting the first partitions, each of said second partitions being integral with the peripheral wall of the medullary rod and being integral with said first partitions.

    PNG
    media_image1.png
    650
    353
    media_image1.png
    Greyscale

Regarding Claim 9, Nakano discloses the medullary rod according to claim 8, wherein said first partitions and second partitions delimit cells between them having a honeycomb structure (Figure 22B#3).
Regarding Claim 10, Nakano discloses the medullary rod according to claim 8, further comprising a longitudinal inner structure, with a solid cross-section, being integral with the peripheral wall and said first partitions and second partitions (Figure 23B#30).
Regarding Claim 11, Nakano discloses the medullary rod according to claim 10, wherein said inner structure (Figure 22A, structure inside the peripheral wall) is in the form of a central inner bar extending longitudinally between the distal end of the rod, or a zone of this rod close to this distal end, and the proximal end of the rod, or a zone close to this proximal end.

    PNG
    media_image2.png
    623
    288
    media_image2.png
    Greyscale

Regarding Claim 12, Nakano discloses the medullary rod according to claim 10, wherein said inner structure is in the form of a solid proximal portion connected to a longitudinal portion extending along the inner edge of the rod (see figure below).

    PNG
    media_image3.png
    615
    301
    media_image3.png
    Greyscale

Regarding Claim 13, Nakano discloses the medullary rod according to claim 1, further comprising a longitudinal inner structure, with a solid cross-section (Figure 22A, inner structure), being integral with the peripheral wall and said first partitions.
Regarding Claim 14, Nakano discloses the medullary rod according to claim 13, wherein said inner structure is in the form of a central inner bar extending longitudinally between the distal end of the rod, or a zone of this rod close to this distal end, and the proximal end of the rod, or a zone close to this proximal end (See Figure 22A below).

    PNG
    media_image4.png
    623
    288
    media_image4.png
    Greyscale
 
Regarding Claim 15, Nakano discloses the medullary rod according to claim 13, wherein said inner structure is in the form of a solid proximal portion connected to a longitudinal portion extending along the inner edge of the rod (See figure below).

    PNG
    media_image3.png
    615
    301
    media_image3.png
    Greyscale


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774